Citation Nr: 0942450	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition, including as due to exposure to herbicides and as 
secondary to service-connected diabetes mellitus and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a muscle condition, 
including as due to exposure to herbicides and as secondary 
to service-connected diabetes mellitus and PTSD.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes mellitus 
and PTSD.

4.  Entitlement to service connection for arthritis, 
including as due to exposure to herbicides and as secondary 
to service-connected diabetes mellitus and PTSD.

5.  Entitlement to service connection for prostate stones, 
including as secondary to service-connected diabetes mellitus 
and PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above claims.

In August 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of service connection for a prostate condition, 
hypertension, arthritis, and prostate stones are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record showing that 
the Veteran currently suffers from a muscle condition.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
muscle condition have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Following a careful review of the record, the Board finds 
that service connection for a muscle condition is not 
warranted.  The competent medical evidence of record does not 
contain any evidence of a current muscle condition.  Service 
treatment records are silent for any complaints or findings 
referable to a muscle condition.  The report of a May 1969 
separation examination noted normal clinical evaluations of 
all systems; no pertinent defects or diagnoses were noted.  
During VA medical treatment in June 2007, the Veteran 
complained of having generalized joint and muscle pain.  
Following a physical examination, the Veteran was diagnosed 
as having myalgia, which is muscle pain.  In addition, VA 
treatment records report normal muscle mass.  See March 2008 
VA treatment record.  While there is evidence that the 
Veteran suffers from muscle pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  As was stated earlier, 
current disability is required in order to establish service 
connection.  Brammer, 3 Vet. App. at 225.  Therefore, in the 
absence of evidence of a current disability, the 
preponderance of evidence is against service connection for a 
muscle condition and the claim is denied.  38 U.S.C.A. § 
5107(b).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2007, August 2007, and November 2007.  
Additional notice was sent in January 2008 and the claim was 
readjudicate in a January 2009 statement of the case and June 
2009 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  In this 
case, VA need not obtain an examination as the evidentiary 
record does not show that the Veteran currently suffers from 
a muscle condition.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a muscle condition is denied.


REMAND

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Following a review of the claims file, the Board finds that a 
medical opinion is necessary in order to decide the claims 
for service connection for hypertension and arthritis.  In a 
March 2009 notation in VA psychiatric treatment records, a 
nurse practitioner stated that medical literature did support 
findings that mental illnesses such as PTSD can contribute to 
a wide range of medical disorders in trauma survivors 
including hypertension and musculoskeletal disorders.  She 
also stated that since they were having difficulty getting 
the Veteran's symptoms under control, this was a real 
possibility that his medical illnesses could be influenced by 
this mental status.  In addition, the Veteran submitted a 
news article that discusses the connection between PTSD and 
physical diseases, including heart and circulatory problems.  
The Board notes that the Veteran is currently service-
connected for PTSD.  The Veteran was not afforded an 
examination in connection with his claims for hypertension 
and arthritis.  In light of the addendum and the article, the 
Board finds that a medical opinion is required in order to 
determine if hypertension and arthritis are related to the 
Veteran's service-connected PTSD.  See 38 C.F.R. §§ 
3.159(c)(4), 3.310(a); Allen, 7 Vet. App. 439.

Regarding the claim for prostate stones, the Board finds that 
a medical opinion is also necessary.  During VA treatment in 
November 2007, the Veteran was diagnosed as having prostate 
stones, most likely caused from repeated infections which 
were most likely due to diabetes.  In November 2008, the 
Veteran was afforded a VA examination in connection with his 
prostate claims.  The examiner provided an opinion as to 
whether the Veteran's service-connected diabetes mellitus 
caused his prostate stones.  He stated that the Veteran was 
only recently diagnosed with diabetes in 2007 and with the 
number of stones described in the ultrasound, it was his 
supposition that these stones were present for many years.  
The examiner also stated that he was unaware of any 
association between diabetes and prostate stones.  Therefore, 
he found it unlikely that there was a correlation between his 
diabetes and prostate stones.  Although the examiner provided 
an opinion regarding whether diabetes mellitus caused the 
Veteran's prostate stones, he did not address whether 
service-connected diabetes mellitus aggravated that 
condition.  In addition, the aforementioned news article 
submitted by the Veteran discussed the connection between 
PTSD and physical diseases, including urinary or genital 
problems.  As such, the Board finds that a medical opinion is 
required to determine whether the prostate stones condition 
was aggravated by the Veteran's service connection diabetes 
mellitus and whether it was caused or aggravated by his 
service-connected PTSD.  See 38 C.F.R. §§ 3.159(c)(4), 
3.310(a); Allen, 7 Vet. App. 439.

An examination is also necessary for the service connection 
claim for a prostate condition.  The Veteran was found to 
have a moderately enlarged prostate during the November 2008 
VA examination.  As the claim for service connection for 
prostate stones must be remanded for an examination and this 
issue is also related to the prostate, they are inextricably 
intertwined and the claim of entitlement to service 
connection for a prostate condition cannot be adjudicated 
until the development directed for prostate stones is 
completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Finally, the Veteran claimed that his prostate condition and 
arthritis were also caused by exposure to Agent Orange.  
Therefore, the examinations for these issues must address 
whether they are secondary to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Request an appropriate VA physician 
to provide an opinion regarding whether 
the Veteran's hypertension and arthritis 
were caused by his service-connected 
PTSD.  The claims file must be made 
available to the examiner for review 
prior to the examination.  If the 
examiner determines that an examination 
is warranted, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the Veteran's hypertension and arthritis.  

Based on the examination and review of 
the record, the examiner should answer 
the following questions. 

With regard to hypertension:

Is it at least as likely as not that 
hypertension is causally related to 
service?  If not related to service, is 
it at least as likely as not that 
hypertension is proximately due to or the 
result of the Veteran's service-connected 
PTSD?  If the answer is no, is it at 
least as likely as not that hypertension 
was aggravated by the service-connected 
PTSD? 

With regard to the arthritis:

Is it at least as likely as not that 
arthritis is causally related to service, 
including from herbicide exposure or 
other toxins?  If not related to service, 
is it at least as likely as not that 
arthritis is proximately due to or the 
result of the Veteran's service-connected 
PTSD?  If the answer is no, is it at 
least as likely as not that arthritis was 
aggravated by the service-connected PTSD?

A rationale for all opinions expressed 
should be provided.  In providing this 
opinion, the doctor should specifically 
discuss the significance of the March 
2009 VA treatment note and the news 
article.  

2.  Return the claims folder to the VA 
physician who examined the Veteran in 
November 2008, if available, for an 
addendum.  If the physician is 
unavailable, or if the examiner 
determines that another examination is 
warranted, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed prostate stones and prostate 
condition.  

Based on the examination and review of 
the record, the examiner should answer 
the following questions. 

With regard to prostate stones:

Is it at least as likely as not that the 
prostate stones are causally related to 
service?  If not related to service, is 
it at least as likely as not that 
prostate stones are proximately due to or 
the result of the Veteran's service-
connected PTSD?  If the answer is no, is 
it at least as likely as not that 
prostate stones were aggravated by the 
service-connected diabetes mellitus or 
PTSD? 

With regard to the prostate condition:

Is it at least as likely as not that a 
prostate condition is causally related to 
service, including from herbicide 
exposure or other toxins?  If not related 
to service, is it at least as likely as 
not that a prostate condition is 
proximately due to or the result of the 
Veteran's service-connected diabetes 
mellitus or PTSD?  If the answer is no, 
is it at least as likely as not that any 
currently diagnosed neck disability was 
aggravated by the service-connected 
diabetes mellitus or PTSD?

A rationale for all opinions expressed 
should be provided.  In providing this 
opinion, the examiner should specifically 
discuss the significance of the news 
article submitted by the Veteran.  

3.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


